SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF)# 00.108.786/0001-65 Corporate Registry ID (NIRE)#35.300.177.240 Publicly-held company Rua Verbo Divino nº 1356 - 1º andar, São Paulo-SP Notice to t he Market Net Serviços de Comunicação S.A. (Company), a publicly-held company, headquartered in the city and State of São Paulo, located at Rua Verbo Divino,1356 - 1º andar, Chácara Santo Antônio, with the corporate taxpayers ID (CNPJ/MF) #00.108.786/0001-65, according to information received from CREDIT SUISSE HEDGING-GRIFFO ASSET MANAGEMENT S.A., with the corporate taxpayers ID (CNPJ/MF) #68.328.632/0001-12 and CREDIT SUISSE HEDGING-GRIFFO SERVIÇOS INTERNACIONAIS S.A., with the corporate taxpayers ID (CNPJ/MF) #06.073.922/0001-05 (jointly "CSHG") on October 14, 2010, publicly announces the following notice to the market: Under the terms of article 12, paragraph 4, of instruction # 358 issued by CVM  Brazilian Securities Commission, CSHG informs that non-resident investor and funds managed by CSHG reduced its position by 6.05% of the total outstanding PN shares, or 13,817,284 PN shares issued by the Company. São Paulo, November 04, 2010. José Antonio Guaraldi Felix Chief Executive Officer Net Serviços de Comunicação S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 4, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
